Name: 98/11/EC: Commission Decision of 15 December 1997 on financial contributions from the Community for the eradication of swine vesicular disease in Portugal (Only the Portuguese text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  economic policy;  agricultural activity;  Europe
 Date Published: 1998-01-08

 Avis juridique important|31998D001198/11/EC: Commission Decision of 15 December 1997 on financial contributions from the Community for the eradication of swine vesicular disease in Portugal (Only the Portuguese text is authentic) (Text with EEA relevance) Official Journal L 004 , 08/01/1998 P. 0062 - 0062COMMISSION DECISION of 15 December 1997 on financial contributions from the Community for the eradication of swine vesicular disease in Portugal (Only the Portuguese text is authentic) (Text with EEA relevance) (98/11/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Articles 3 (3) and 4 (2) thereof,Whereas an outbreak of swine vesicular disease occurred in Portugal in 1995; whereas the appearance of this disease is a serious danger to the Community's pig population and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of compensating for the losses suffered;Whereas, as soon as the presence of swine vesicular disease was officially confirmed the national authorities took appropriate measures which included the measures as listed in Article 3 (2) of Decision 90/424/EEC; whereas such measures were notified by Portugal;Whereas the conditions for Community financial assistance have been met;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Portugal may obtain Community financial assistance for an outbreak of swine vesicular disease which occurred during 1995. The financial contribution by the Community shall be:- 50 % of the costs incurred by Portugal in compensating the owner for the slaughter, destruction of pigs and pig products as appropriate,- 50 % of the costs incurred by Portugal for the cleaning and disinfection of holdings and equipment,- 50 % of the costs incurred by Portugal in compensating the owner for the destruction of contaminated feedingstuffs and contaminated equipment.Article 2 1. The Community financial contribution shall be granted after supporting documents have been submitted.2. The documents referred to in paragraph 1 shall be sent by Portugal no later than three months from the notification of this Decision.Article 3 This Decision is addressed to the Portuguese Republic.Done at Brussels, 15 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.